Citation Nr: 1747810	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-20 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema.

2.  Entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1983 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for a skin condition as entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  In an unappealed November 2008 rating decision, the RO denied service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, originally claimed as a skin condition.

2.  The September 2009 VA skin diseases compensation and pension examination report was not received prior to, nor is it cumulative or redundant of the evidence of record at the time of, the November 2008 rating decision.

3.  The September 2009 VA skin diseases compensation and pension examination report addresses the issue of a current diagnosis of a skin disorder and raises a reasonable possibility of substantiating the claim.

4.  The evidence is at least in equipoise as to whether the Veteran's skin disorder, to include lichen planus, dermatitis, and eczema, is related to his service.


CONCLUSION OF LAW

1.  The November 2008 rating decision denying service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, originally claimed as a skin condition, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received for service connection subsequent to the January 2008 rating decision is new and material to reopen service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, originally claimed as a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of reopening and entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a November 2008 rating decision, the RO denied the Veteran's claims for service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, originally claimed as a skin condition.  Following the November 2008 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claim for a skin disorder, to include lichen planus, dermatitis, and eczema, to include as an undiagnosed illness due to service in the Persian Gulf, in August 2009.  In a November 2009 decision, the RO reopened the Veteran's claim for a skin disorder, to include lichen planus, dermatitis, and eczema, originally claimed as a skin condition, and denied it on the merits.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran was afforded a VA skin diseases examination in September 2009.  The Veteran reported that he developed a "very itchy" rash in 2004 on his elbows, arms, legs, and behind his ears.  The Veteran further reported that no medications were given to him for treatment while in the military.  Upon examination, small, scaly, flesh colored papules on the Veteran's elbows were observed.  Lichenified plaque in the gluteal cleft with surrounding excoriated papules was also observed.  A diagnosis of lichen planus was noted. 

The Board finds that the September 2009 VA examination containing a current diagnosis of lichen planus was not previously submitted to VA before the January 2008 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence received subsequent to the November 2008 rating decision includes a current diagnosis of lichen planus.  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, to include as an undiagnosed illness due to service in the Persian Gulf.  This new evidence addresses a requirement of service connection that was previously denied; a current diagnosis of a disability.  Therefore, this new evidence is material and the Veteran's claim for a skin disorder, to include lichen planus, dermatitis, and eczema, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection Law and Analysis

The Veteran maintains that he is entitled to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema.   

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

With respect to the first Hickson element, the Veteran was afforded a VA examination in September 2009 in which lichen planus was diagnosed.  The Veteran submitted a Skin Diseases Disability Benefits Questionnaire (DBQ) filled out by Dr. G. R. B., a private dermatologist, in June 2014.  Nummular eczema was noted as being present for the prior 8 years.  A diagnosis of psoriasiform dermatitis was noted and a pathology report was referenced.  A pathology report from A. W. Dermatology Service from June 2014 was attached to the June 2014 DBQ.  That report notes that a biopsy of skin from the left knee was performed which showed subacute spongiotic dermatitis.  It was further noted that the pathologic changes could be seen in allergic contact dermatitis, nummular dermatitis, atopic dermatitis, and id reaction.  There is no disagreement as to whether the Veteran has a current skin condition and, as such, the Veteran has satisfied the first Hickson element.

With respect to the second Hickson element, an August 2006 treatment record from Dr. G. R. B., notes the Veteran reported having a pruritic skin eruption for more than two months which started on his left forearm and then spread to the other arm, knees, and thighs.  A diagnosis of lichen planus/psoriasis, characterized as a "probable drug eruption - cause unknown" was noted.

An October 2006 service treatment record notes the Veteran had a diffuse rash on his upper extremities, buttocks, and trunk.  Lichen planus was diagnosed, but it was noted that the biopsies were "more consistent" with type IV hypersensitivity reaction.  The examiner opined that the rash was "most likely allergic in nature" as it responded to steroid cream.  

A March 2008 separation examination notes that the Veteran had been diagnosed with lichen planus and has a "history of recurrent bouts of pruritic skin eruptions since [August 2006]."  It was noted that the Veteran was given steroid cream as a treatment but had to discontinue its use after he developed hypoadrenalism "secondary to prolonged steroid cream use".

The Board finds that the record contains credible evidence of in-service lichen planus.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second Hickson element.

The Board will now discuss the third Hickson element.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran was afforded a VA skin diseases examination in September 2009.  The Veteran reported that he developed a "very itchy" rash in 2004 on his elbows, arms, legs, and behind his ears.  The Veteran further reported that no medications were given to him for treatment while in the military.  Upon examination, small, scaly, flesh colored papules on the Veteran's elbows were observed.  Lichenified plaque in the gluteal cleft with surrounding excoriated papules was also observed.  A diagnosis of lichen planus was noted.  It was further noted that the Veteran "may have had the lichen planus in [the] past."  The notation that the Veteran " may have had the lichen planus in [the] past." is of no probative value, as the use of terms like "possibly" and "may" is too indefinite and speculative to be probative in nature.  See, Bostain v. West, 11 Vet. App. 124, 127-28, quoting, Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also, Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

An addendum opinion to the September 2009 VA examination was obtained in October 2009.  The examiner stated that the Veteran's "mild lichen simplex chronicus" is a localized condition from rubbing or scratching and can be chronic.  The examiner opined that "[i]t is not the same condition he was treated for in the military."  The Board notes that the examiner did not provide any rationale for this opinion and, as such, it is accorded no probative weight.

The Veteran submitted a letter with his Notice of Disagreement in December 2009 in which he stated that his skin disorder is not present all the time and flares up unexpectedly and can last from "a couple of days to a couple of months."  The Veteran further stated that although he was not diagnosed until 2006, he "experienced symptoms approximately two years earlier."

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the board finds that the Veteran is competent to describe symptoms such as flare ups of his skin disorder and the frequency and length in which they occur together.

A September 2012 VA treatment record notes the Veteran reported scaly, itchy areas that come and go three to four times per month on his elbows, knees, and behind his ears.  "[m]ild psoriasis or eczematous dermatitis vs burned out lichen planus" was noted.

A December 2012 VA treatment record notes the Veteran reported scaly, itchy areas that come and go three to four times per month on his elbows, knees, and behind his ears.  "[M]ild psoriasis vs other" was noted. 

The Veteran submitted a Skin Diseases Disability Benefits Questionnaire (DBQ) filled out by Dr. G. R. B., in June 2014.  A diagnosis of nummular eczema was noted as being present for the prior 8 years.  Upon examination, it was noted that dermatitis affected 5 to 20 percent of the Veteran's body.  A diagnosis of psoriasiform dermatitis was noted and a pathology report was referenced.  A pathology report from A. W. Dermatology Service from June 2014 was attached to the DBQ.  That report notes that a biopsy of skin from the left knee was performed which showed subacute spongiotic dermatitis.  It was further noted that the pathologic changes could be seen in allergic contact dermatitis, nummular dermatitis, atopic dermatitis, and id reaction.  The Board notes that Dr. G. R. B. is the same doctor who first diagnosed the Veteran in 2006.

The Veteran submitted a statement in support of claim in October 2016.  The Veteran stated that he has had visible signs of the condition for the prior ten years with scarring "in areas where the condition once resided."  The Veteran then stated that he has taken topical corticosteroids for the last 10 years to minimize flare ups.  The Veteran further stated that he has "not experienced a single day since 2006 that [he] was free" from his skin condition which at times flares up and spreads, causing severe irritation."  

The Veteran was afforded a VA skin diseases examination in November 2016.  It was noted that the Veteran has a long history of rashes that have been described as lichen planus, psoriasis, and drug eruption.  The examiner opined that the Veteran's skin disorder was less likely than not incurred in or caused by the Veteran's service with the rationale that the Veteran has one focal area of skin change that could be consistent with the subacute spongiotic dermatitis changes shown on the biopsy.  The examiner stated that "this is a very common condition and not related to military service" and further opined that it is "most likely a familial condition which is aggravated by current environmental conditions."  The Board notes that the examiner did not offer a rationale for the conclusions that the Veteran's dermatitis is not related to military service and is a familial condition aggravated by environmental conditions.   As such, this opinion is accorded no probative weight.   

An addendum opinion to the November 2016 VA skin diseases examination was obtained in December 2016.  The examiner noted that it is "likely that the diagnosis of subacute spongiotic dermatitis" proven by biopsy "shows a different diagnosis than what he was treated for during involvement with the armed forces."  The examiner further noted that spongiotic dermatitis has different pathologic features than lichen planus, psoriasis, and drug eruption.  The examiner then noted that "[i]t is different in etiology also", and opined that "it is less likely than not that this is the same condition as he was treated for while in service."  While the Board accords some probative value to the statement that spongiotic dermatitis has different pathologic features than lichen planus, psoriasis, and drug eruption, no rationale was provided for the opinion regarding a different etiology between the disorders and, as such, that portion of the examiner's opinion is accorded no probative value.

The Veteran testified at the August 2017 hearing that he was deployed to the Persian Gulf from December 2004 to May 2005 and that, prior to that time, he had no skin condition or dermatitis.  The Veteran stated that he has been taking a topical corticosteroid "since day one that [he] was diagnosed."  The Veteran stated that while on active duty in 2006 he was advised by a doctor on staff to see a dermatologist and was given a referral to see Dr. G. R. B.  The Veteran further stated that he has seen Dr. G. R. B. on several occasions.  The Veteran's wife testified that she had not noticed any type of skin condition on the Veteran prior to his 2004 to 2005 deployment and stated that when she did notice the skin condition, "it alarmed [her]."

The Board notes that the Veteran's symptoms, from the time he was on active duty, through to the present, have remained consistent in their description both by the Veteran and by various medical professionals.  The Board notes that the Veteran has been consistent in his various statements and finds him to be an accurate historian and accords considerable probative value to his statements inasmuch as they describe his observations of his symptoms.  The Board acknowledges that the Veteran's diagnoses have changed from lichen planus/psoriasis, characterized as a "probable drug eruption - cause unknown" in August 2006 to nummular eczema and psoriasiform dermatitis in June 2014.  The Board further notes that Dr. G. R. B. is the same doctor who first diagnosed the Veteran in 2006 and updated the diagnosis in 2014 and stated that the dermatitis had existed for eight years, which would mean the disorder's etiology goes back to when the Veteran was still on active duty.  Finally, the Board notes that the VA examination opinions are conclusory and without a rationale as to why the Veteran's current skin disorder is not etiologically related to his active duty service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin disorder, to include lichen planus, dermatitis, and eczema is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  All three Hickson elements of service connection have been satisfied.  As such, service connection is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, is reopened.

Service connection for a skin disorder, to include lichen planus, dermatitis, and eczema, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


